Title: From George Washington to Elizabeth Willing Powel, 26 March 1797
From: Washington, George
To: Powel, Elizabeth Willing



My dear Madam,
Mount Vernon 26th Mar. 1797.

A Mail of last week brought me the honor of your favor, begun the 11th, and ended the 13th of this instant.
Had it not been for one circumstance, which by the bye is a pretty material one—viz.—that I had no love letters to lose—the introductory without the explanatory part of your letter, would have caused a serious alarm; and might have tried how far my nerves were able to sustain the shock of having betrayed the confidence of a lady. But although I had nothing to apprehend on that score, I am not less surprized at my having left those of Mrs Washington in my writing desk; when as I supposed I had emptied all the drawers; mistaken in this however, I have to thank you for

the delicacy with which they have been treated. But admitting that they had fallen into more inquisitive hands, the corrispondence would, I am persuaded, have been found to be more fraught with expressions of friendship, than of enamoured love, and, consequently, if the ideas of the possessor of them, with respect to the latter passion, should have been of the Romantic order to have given them the warmth, which was not inherent, they might have been committed to the flames.
As we shall not relinquish the hope of seeing you in Virginia whenever it may suit your inclination & convenience, I am about to fulfil the promise I made, of giving you an Account of the Stages on the Road. To begin then.
At Chester, Mr Anderson keeps such a house now, as Mr Withy did formerly; and that is encomium enough. At Wilmington, twelve miles further, Mr O Flin’s (sign of the Ship) is a quiet Inn, with good Beds, and a tolerable good Table. At Christiana bridge, ten miles further, the upper Tavern is decent, and would do to dine, lodge or breakfast at, according to circumstances. Next to this, at the distance of about nine miles, one Neilson (formerly Aikens’s) keeps an excellent house. At Elkton five miles futher, Hollingsworth’s is a quiet orderly Tavern, with good beds, and well in other respects. Between Elkton and the Ferry at Havre de Grace, a distance of seventeen miles of very bad road, there is no house in which decent lodgings could be had; but at Charlestown, rather more than halfway, a brick tavern could furnish breakfast & feed for horses; higher expectations would, probably, be disappointed. At the Ferry, on both sides, are good Taverns: Mrs Rogers’ on the East, & Mr Barney’s on the West. From thence to Hartford (commonly called Bush town) twelve miles from the ferry, a good house used to be kept—but as it was to be sold the Wednesday after we passed it, I can give no acct of the present occupant. Thirteen miles from thence a pretty good Inn is kept by one Webster. From that to Baltimore is 14 Miles, where Briden keeps the fountain Inn (formerly Grants)—a good, & dear house. From Baltimore to Elkridge landing, where the chances are equal whether you get something or nothing, is eight miles; & six more to Spurriors, a ho. much resorted, not because it is well kept but because there is no other; the lodging is bad—the eating tolerable. Vanhorn’s 14 Miles further is passable; better for lodging than eating. At Bladensburgh nine miles beyond a good house is kept by one Ross

(sign of the Indian Queen). From hence to a Tavern in the Federal City (near the house designed for the President) is abt 7 miles; but it is not so well kept, I am informed, as the Union Tavern in George Town, about a mile further. From George Town to Alexandria is eight miles, & from thence to a place of rest, at Mount Vernon, nine more; making in all 170 Miles.
We found the Roads dry, & much better than was expected, having got home without accident; but the cold which Mrs Washington took before we left Philadelphia, hangs severely on her yet. We are like the beginnners of a new establishment; having every thing in a manner to do. Houses and every thing else to repair. Rooms to Paint—Paper—Whitewash &ca &ca—But although these things are troublesome, & disagreeable as they will involve us in a good deal of litter & dirt, yet they will serve to give exercise both to the mind & body. My Paper reminds me of the necessity of concluding, wch I shall do with the best wishes of Mrs W. & Miss Custis, added to my assurances of being dear Madm Yr Most Obedt & Affecte Servt

Go: Washington

